Case 2:20-cv-13134-LVP-RSW ECF No. 163, PageID.6127 Filed 07/27/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER and DAREN WADE                        No. 2:20-cv-13134
 RUBINGH,
                                                    Hon. Linda V. Parker
                Plaintiffs,
   v.

 GRETCHEN WHITMER, in her official
 capacity as Governor of the State of
 Michigan, JOCELYN BENSON, in her
 official capacity as Michigan Secretary of
 State and the Michigan BOARD OF STATE
 CANVASSERS,

               Defendants
   and

 CITY OF DETROIT, DEMOCRATIC
 NATIONAL COMMITTEE and
 MICHIGAN DEMOCRATIC PARTY,

                Intervenor-Defendants.

   THE CITY OF DETROIT’S EMERGENCY MOTION FOR LEAVE TO
    EXTEND THE DEADLINE FOR THE FILING OF SUPPLEMENTAL
                           BRIEFS

         Intervenor-Defendant the City of Detroit (the “City”), by and through counsel,

respectfully requests leave to extend the deadline for the filing of supplemental briefs

as permitted by this Court’s July 12, 2021 Order (ECF No. 150) to July 28, 2021,


                                            1
Case 2:20-cv-13134-LVP-RSW ECF No. 163, PageID.6128 Filed 07/27/21 Page 2 of 7




with responses due on or before August 4, 2021. In support of this request, the City

states:

          1.   While the City intended to file its supplemental brief consistent with

the Court’s July 12, 2021 Order, when asked by Stefanie Lambert Junttila to stipulate

to extend the deadline for the filing of supplemental briefs, David Fink agreed to

such an extension, as long as it would be a mutual extension.

          2.   Because Ms. Lambert Junttila previously represented all Plaintiffs’

counsel in filing the Opposition to the City’s Motion for Sanctions (ECF No. 95)

and the Supplemental Opposition to the City’s Motion for Sanctions (ECF No. 111),

Mr. Fink erroneously assumed that Ms. Lambert Junttila spoke for all Plaintiffs’

counsel in her extension request.

          3.   Unfortunately, Mr. Fink did not realize that Donald Campbell, Timothy

Galligan, and Paul Stablein were not copied on the email exchange initiated by Ms.

Lambert Junttila regarding the requested extension. When he saw that Mr. Campbell

filed a supplemental brief, Mr. Fink understood that not all counsel had been

included in the prior discussions and immediately reached out to Mr. Campbell.

          4.   Although Ms. Lambert Junttila advised Mr. Fink that she had cleared

the requested extension with Mr. Campbell, at 6:31 p.m. last night, Mr. Campbell

refused to stipulate to the requested extension.




                                           2
Case 2:20-cv-13134-LVP-RSW ECF No. 163, PageID.6129 Filed 07/27/21 Page 3 of 7




      5.    Mr. Fink has a full day deposition today and a full day mediation on

July 28, 2021, and asks this Court to extend the deadline for filing supplemental

briefs to July 28, 2021 (with responses due August 4, 2021), consistent with the

previous agreement with Ms. Lambert Junttila.

      6.    Pursuant to E.D. Mich. LR 7.1, counsel for the City requested

concurrence from counsel for all parties in the requested relief. Defendants and

Intervenor-Defendants concur in the requested extension. As noted above, Ms.

Lambert Junttila previously advised Mr. Fink that she supported the proposed

extension. Mr. Campbell opposes the request, and counsel for Mr. Wood and Ms.

Newman have not yet responded to the request for concurrence.

      WHEREFORE, the City respectfully requests that this Court extend the

deadline for the filing of supplemental briefs as permitted by ECF No. 150 to July

28, 2021, with responses due on or before August 4, 2021.

                                            Respectfully submitted,
Dated: July 27, 2021
                                            FINK BRESSACK

                                            By: /s/ Nathan J. Fink
                                            David H. Fink (P28235)
                                            Nathan J. Fink (P75185)
                                            Attorneys for City of Detroit
                                            38500 Woodward Ave., Ste. 350
                                            Bloomfield Hills, MI 48304
                                            Tel: (248) 971-2500
                                            dfink@finkbressack.com
                                            nfink@finkbressack.com

                                        3
Case 2:20-cv-13134-LVP-RSW ECF No. 163, PageID.6130 Filed 07/27/21 Page 4 of 7




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER and DAREN WADE                  No. 2:20-cv-13134
 RUBINGH,
                                              Hon. Linda V. Parker
             Plaintiffs,
   v.

 GRETCHEN WHITMER, in her official
 capacity as Governor of the State of
 Michigan, JOCELYN BENSON, in her
 official capacity as Michigan Secretary of
 State and the Michigan BOARD OF STATE
 CANVASSERS,

             Defendants
   and

 CITY OF DETROIT, DEMOCRATIC
 NATIONAL COMMITTEE and
 MICHIGAN DEMOCRATIC PARTY,

             Intervenor-Defendants.

 THE CITY OF DETROIT’S BRIEF IN SUPPORT OF ITS EMERGENCY
 MOTION FOR LEAVE TO EXTEND THE DEADLINE FOR THE FILING
                 OF SUPPLEMENTAL BRIEFS
Case 2:20-cv-13134-LVP-RSW ECF No. 163, PageID.6131 Filed 07/27/21 Page 5 of 7




                STATEMENT OF THE ISSUE PRESENTED

      Should the Court extend the deadline for the filing of supplemental briefs as

permitted by ECF No. 150 to July 28, 2021, with responses due on or before August

4, 2021?

      The City Answers: Yes.




                                        i
Case 2:20-cv-13134-LVP-RSW ECF No. 163, PageID.6132 Filed 07/27/21 Page 6 of 7




      The City relies on the facts and argument set forth in its Motion and

respectfully requests that the Court extend the deadline for the filing of supplemental

briefs as permitted by ECF No. 150 to July 28, 2021, with responses due on or before

August 4, 2021.

                                              Respectfully submitted,
Dated: July 27, 2021
                                              FINK BRESSACK

                                              By: /s/ Nathan J. Fink
                                              David H. Fink (P28235)
                                              Nathan J. Fink (P75185)
                                              Attorneys for City of Detroit
                                              38500 Woodward Ave., Ste. 350
                                              Bloomfield Hills, MI 48304
                                              Tel: (248) 971-2500
                                              dfink@finkbressack.com
                                              nfink@finkbressack.com




                                          1
Case 2:20-cv-13134-LVP-RSW ECF No. 163, PageID.6133 Filed 07/27/21 Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 27, 2021, I electronically filed the foregoing paper

with the Clerk of the court using the electronic filing system, which sends notice to

all counsel of record.

                                        FINK BRESSACK

                                        By: /s/ Nathan J. Fink
                                        Nathan J. Fink (P75185)
                                        38500 Woodward Ave., Suite 350
                                        Bloomfield Hills, MI 48304
                                        Tel: (248) 971-2500
                                        nfink@finkbressack.com




                                          2
